DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/21 has been entered.
Response to Arguments
Applicant’s arguments filed 7/15/21 have been fully considered but not persuasive.
For amended independent claims, Applicant argues: “according to amended claim 1, the configuration information includes a first type PBR and a second type PBR for at least one LoCH of the multiple LoCHs and one of the first and second type PBRs for the multiple LoCHs except for the at least one LoCH. For at least the above presented reasons, Applicant respectfully submits that D1 fails to teach or suggest each and every element of the above-identified features recited in amended independent claims” (the last paragraph of Page 7).
In response, Examiner respectfully disagrees. D1 teaches a configuration information for each of multiple LoChs, the configuration information may include a first The Logical Channel Prioritization procedure is applied when a new transmission is performed. RRC controls the scheduling of uplink data by signalling for each logical channel: priority where an increasing priority value indicates a lower priority level, prioritisedBitRate which sets the Prioritized Bit Rate (PBR)" and Section 2.3, 2nd paragraph “the UL resources for PUSCH can be classified as licensed carrier and unlicensed carrier”; note that “each logical channel” suggests multiple LoCHs). It is a design choice for assigning a set of a first type PBR and a second type PBR to one group of LoCHs and another set of PBRs to the remaining LoCHs, as explained in more details below. 
Terminal Disclaimer
The terminal disclaimer filed on 7/15/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10375716 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (INTEL CORPORATION: "Uplink QoS support for LAA", 3GPP DRAFT; R2-1 .
	For claim 1, D1 discloses a method for transmitting, by a user equipment (UE), uplink (UL) data (Title “Uplink QoS support for LAA”), the method comprising: 
	receiving configuration information related to multiple logical channels (LoCHs), wherein the configuration information includes a first type priority bit rate (PBR) and a second type PBR and a second type PBR for at least one LoCH of the multiple LoCHs (suggested by page 4, lines 14-17, "The Logical Channel Prioritization procedure is applied when a new transmission is performed. RRC controls the scheduling of uplink data by signalling for each logical channel: priority where an increasing priority value indicates a lower priority level, prioritisedBitRate which sets the Prioritized Bit Rate (PBR)" and Section 2.3, 2nd paragraph “the UL resources for PUSCH can be classified as licensed carrier and unlicensed carrier”; note that “each logical channel” suggests multiple LoCHs); 
	receiving an UL grant (Section 1, 2nd paragraph “In this contribution, we discuss the solution to perform QoS control on the UL”) related to one of the multiple PBRs  for the at least one LoCH (suggested by page 3, lines 17-19, "In order for the UE MAC to differentiate whether a new transmission is on a UL LAA SCell or on a UL serving cell, the LI will indicate for each UL grant whether it is for UL LAA SCell or for licensed serving cell" and page 4, lines 14-17, “If the PBR of a logical channel is set to “infinity”, the MAC entity shall allocate resources for all the data that is available for transmission on the logical channel before meeting the PBR of the lower priority ”, Section 5.4.3.1, Step 1; and "The Logical Channel Prioritization procedure is applied when a new transmission is performed. RRC controls the scheduling of uplink data by signalling for each logical channel: priority where an increasing priority value indicates a lower priority level, prioritisedBitRate which sets the Prioritized Bit Rate (PBR)"); note that a PBR is received in each channel); 
	generating the UL data based on the UL grant by performing a logical channel prioritization (LCP) for the multiple LoCHs (suggested by page 4, lines 14-17, "The Logical Channel Prioritization procedure is applied when a new transmission is performed. RRC controls the scheduling of uplink data by signalling for each logical channel: priority where an increasing priority value indicates a lower priority level, prioritisedBitRate which sets the Prioritized Bit Rate (PBR)"); 
	transmitting the UL data to a network (page 4, lines 14-17, "The Logical Channel Prioritization procedure is applied when a new transmission is performed. RRC controls the scheduling of uplink data by signalling for each logical channel: priority where an increasing priority value indicates a lower priority level, prioritisedBitRate which sets the Prioritized Bit Rate (PBR), bucketSizeDuration which sets the Bucket Size Duration (BSD)"); and
wherein the first type PBR is for a licensed band, and wherein the second type PBR is for an unlicensed band (Section 2.3, 2nd paragraph “the UL resources for PUSCH can be classified as licensed carrier and unlicensed carrier”).. 
	D1 does not specifically state the configuration information includes one of the first and second type PBRs for the multiple LoCHs except for the at least one LoCH. 
	Therefore, it would be obvious to an ordinary skilled in the art before the effective filing date of the application to have the configuration information including one of the first and second type PBRs for the multiple LoCHs except for the at least one LoCH based on design incentives.
	Claim 10 is rejected because it is the UE claim that performs the method of claim 1 and has the same subject matter as claim 1.
	As to claims 2 and 11, D1 discloses claims 1 and 10, wherein generating the UL data comprises: based on the UL grant being related to the licensed band, performing the LCP based on the first type PBR, and based on the UL grant being related to the unlicensed band, performing the LCP based on the second type PBR (page 1, Section 1 “it was agreed that for DL the eNB can decide which data of which radio bearer to map to which carrier(s) (licensed/unlicensed)” in view of the parent claims). 
	As to claims 3 and 12, D1 discloses claims 1 and 10, wherein generating the UL data comprises: based on the UL grant being related to the licensed band, performing the LCP based on disabling a PBR for a LoCH (U-LoCH) allowed to be transmitted via the unlicensed band, and based on the UL grant being related to the unlicensed band, performing the LCP based on not disabling the PBR for the U-LoCH (page 1, Section 1 “it was agreed that for DL the eNB can decide which data of which radio bearer to map to which carrier(s) (licensed/unlicensed) … the eNB may consider sending data only in the licensed carrier if the unlicensed carrier is deemed to be unstable due to uncontrollable interference” in view of the parent claims; note “only” suggesting Proposal#2: RAN2 to confirm that there is a need to handle QoS issue due to the introduction of unlicensed carrier(s) in uplink”). 
	As to claims 4 and 13, D1 discloses claims 1 and 10, wherein disabling the PBR for the U-LoCH comprises: setting the PBR for the U-LoCH to zero (suggested by Section 5.4.3.1, such as 3rd para “The MAC entity shall maintain a variable Bj for each logical channel j. Bj shall be initialized to zero when the related logical channel is established, and incremented by the product PBR × TTI duration for each TTI”). 
	As to claims 5 and 14, D1 discloses claims 1 and 10, wherein performing the LCP comprises: allocating UL resources of the UL grant to the at least one LoCH of the multiple LoCHs according to respective PBRs for the multiple LoCHs (suggested by Section 5.4.3.1, such as 3rd para “The MAC entity shall maintain a variable Bj for each logical channel j. … Step 1: All the logical channels with Bj > 0 are allocated resources in a decreasing priority order. If the PBR of a logical channel is set to “infinity”, the MAC entity shall allocate resources for all the data that is available for transmission on the logical channel before meeting the PBR of the lower priority logical channel(s)”). 
	As to claims 6 and 15, D1 discloses claims 1 and 10, wherein the configuration information further includes multiple priority values for the multiple LoCHs, and wherein the UL grant is related to one of the multiple priority values (page 4, Section 5.4.3.2, such as “Step 3: if any resources remain, all the logical channels are served in a strict decreasing priority order (regardless of the value of Bj) until either the data for that logical channel or the UL grant is exhausted, whichever comes first. Logical channels configured with equal priority should be served equally”). 
As to claims 7 and 16, D1 discloses claims 1 and 10, wherein performing the LCP comprises: allocating UL resources of the UL grant to the at least one LoCH of the multiple LoCHs according to respective PBRs and priority values for the multiple LoCHs (page 4, Section 5.4.3.2, such as “Step 3: if any resources remain, all the logical channels are served in a strict decreasing priority order (regardless of the value of Bj) until either the data for that logical channel or the UL grant is exhausted, whichever comes first. Logical channels configured with equal priority should be served equally”). 
	As to claims 8 and 17, D1 discloses claims 1 and 10, wherein the configuration information informs whether data of each of the multiple LoCHs is allowed to be transmitted via the unlicensed band (page 1, Section 1 “it was agreed that for DL the eNB can decide which data of which radio bearer to map to which carrier(s) (licensed/unlicensed)” and page 3, Section 3, “Proposal#2: RAN2 to confirm that there is a need to handle QoS issue due to the introduction of unlicensed carrier(s) in uplink. Proposal#2: A bearer can be configured to use the” in view of the parent claims). 
	As to claims 9 and 18, D1 discloses claims 1 and 10, wherein the configuration information informs whether each of the first and second PBRs is for transmitting data via the unlicensed band or the licensed band (page 1, Section 1 “it was agreed that for DL the eNB can decide which data of which radio bearer to map to which carrier(s) (licensed/unlicensed)” and page 3, Section 3, “Proposal#2: RAN2 to confirm that there is a need to handle QoS issue due to the introduction of unlicensed carrier(s) in uplink. Proposal#2: A bearer can be configured to use the” in view of the parent claims).
Conclusion 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JIANYE WU/Primary Examiner, Art Unit 2462